DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 – 20 are allowed.	The following is an examiner’s statement of reasons for allowance:

(Per the claims filed on 09/02/2021)

 With respect to claim 1 the prior art discloses An image sensor, comprising: 
a sensing pixel, comprising: 
a photodiode; 
a first storage circuit, coupled to the photodiode.

Prior art Zamir et al US 2018/0295298 teaches a dynamic vision imager sensor that captures a first and second exposures. However, the prior art does not teach or fairly suggest a first readout circuit, coupled to the first storage circuit and another second storage circuit of a previous-level sensing pixel; 
a second storage circuit, coupled to the photodiode; 
and a second readout circuit, coupled to the second storage circuit and another first storage circuit of a next-level sensing pixel, 
wherein when the image sensor is operated in a dynamic vision sensing mode, the first storage circuit stores a first dynamic vision sensing signal provided by the photodiode during a first exposure period of a first frame period, and the second storage circuit stores a second dynamic vision sensing signal provided by the photodiode during a second exposure period of the first frame period, 
wherein the first readout circuit and the second readout circuit output a first readout signal and a second readout signal to a first input terminal and a second input terminal of a differential amplifier at the same time according to the first dynamic vision sensing signal and the second dynamic vision sensing signal.

With respect to claim 19 the prior art discloses An image sensing method, comprising: 
when an image sensor is operated in a dynamic vision sensing mode, 
storing a first dynamic vision sensing signal provided by a photodiode during a first exposure period of a first frame period through a first storage circuit.

Prior art Zamir et al US 2018/0295298 teaches a dynamic vision imager sensor that captures a first and second exposures. However, the prior art does not teach or fairly suggest storing a second dynamic vision sensing signal provided by the photodiode during a second exposure period of the first frame period through a second storage circuit; 
and outputting a first readout signal and a second readout signal to a first input terminal and a second input terminal of a differential amplifier at the same time according to the first dynamic vision sensing signal and the second dynamic vision sensing signal through a first readout circuit and a second readout circuit, 
wherein the first readout circuit is coupled to the first storage circuit and another second storage circuit of a previous-level sensing pixel, and the second readout circuit is coupled to the second storage circuit and another first storage circuit of a next-level sensing pixel.

Dependent claims 2 – 18 and 20 are allowable for at least the reason that they depend on allowable independent claims 1 and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696